 In the Matter of STEAMER SERVICE COMPANYandNATIONAL MARINEENGINEERS BENEFICIAL ASSOCIATION,C. I. O.Case No.14.-R-1913.Decided September 29,1944Messrs.W. G. MarburyandJoseph Streek f us,of St. Louis, Mo., forthe Company.Mr. James L. Scott,of Webster Groves, Mo., for the M. E. B. A.Mr. William J. Becker,of Clayton, Mo., andMr. Larry Long,of St.Louis, Mo., for the I. L. A.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by National Marine EngineersBeneficialAssociation, C. I. 0., herein called the M. E. B. A., alleging that aquestion affecting-commerce had arisen concerning the representationof employees of Steamer Service Company, St. Louis, Missouri, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Harry G. ,Carlson,Trial Examiner. Said hearing was held at St. Louis, Missouri, onAugust 15,1944.The Company, the M. E. B. A., and the InternationalLongshoreman's Association, A. F. L., herein called the I. L. A.,1appeared and participated.All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSteamer Service Company is a. Missouri corporation operating asteamer agency and a barge and towing business on the MississippiIAt the hearing the Trial Examiner granted a motion to intervene,made by the I L. A.58 N. L. R. B , No 126.632 STEAMER SERVICECOMPANY633River between St. Louis, Missouri, and East St. Louis, Illinois.Onlythe tugboat business is involved in these proceedings. It operatestwo tugboats, the "Suzie Hazard" and the "Turnbull," which go asfar as 12 miles up and down the river from St. Louis harbor.Theprincipal commodities handled are freight barges from port to port.During 1943 the gross revenue from the tugboat operations was $30,000.The Company also operates the excursion steamer "Admiral" in andout of St. Louis, Missouri, and has charge of land operations forStreckfus Steamers, Inc., in St. Louis, Missouri.Steamer ServiceCompany is a wholly owned subsidiary of Streckfus Steamers, Inc.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.11.THE ORGANIZATIONS INVOLVEDNational- Marine Engineers Beneficial Association, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Inter nationalLongshoreman'sAssociation, affiliatedwith theAmerican Federation of Labor, is a labor organization admittingto membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION; THEALLEGED APPROPRIATE UNITThe M.E. B. A. requests a unit confined to engineers on the tug-boats of theCompany.The Company agrees that such a unit isappropriate.The I.L. A., however,contends that the appropriateunit should comprise the entire personnel of the tugboats, -includingdeck hands,engineers,pilots, and firemen.One of the two tugboats of the Company is operated by steam andis, therefore,requiredto have a licensed engineer aboard at all timeswhile in operation.The pilots of the tugs are also licensed ; theremt-wnder of the tugboat personnel is unlicensed.Thus,the unitwhich the I. L. A. alleges to be appropriate would include bothlicensed and unlicensed personnel, and as such is inappropriate.2Theevidence further reveals,however, that there is but one licensedengineer regularly employed on the tugboats of the Company.Whilethere are two other licensed engineers who operate tugboatswhen the regular engineer is ill or on vacation and who are alsoassigned,on occasion,to check and fix the boilers and engines of thetugs, they otherwise are regularly employed by the Company on its2 See N.L. R.B. V. Delaware-New Jersey Ferry Co.,128 F. (2d) 130(C. C. A. 3), en-forcing as modifiedMatterof Delaware-New JerseyFerryCo., 30N. L. R. B. 820. ° 634DECISIONS- OF NATIONAL LABOR RELATIONS BOARDsteamer.Inasmuch as the service rendered by these engineers onthe tugs is occasional and only incidental to their regular employ-ment on the Company's steamer, we find that they would not beeligible to vote in a unit comprised only of tugboat engineers.Thus,only one eligible employee'remains in the unit sought by the M. E.B. A., which unit, therefore, is inappropriate for collective bargainingpurposes under a well-established principle of the Board .3Accord-ingly, we find that no question exists concerning representation ofemployees of the Company in an appropriate unit, and we shall dis--miss the petition.ORDERUpon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Steamer Service Com-pany, St. Louis, Missouri, filed by the National Marine EngineersBeneficial Association, C. I. 0., be, and it hereby is, dismissed:aSeeMatterof LuckenbachSteamship Company,.Inc., atal., 2N. L. R. B.181, 193;Matter of Burke Brewery, Inc, 54 N. L. R.B. 1061, 1063.11